Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 09, 2021,September 02, 2021 and January 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  In line 3, please replace “waveguide antenna” with --waveguide-- to provide antecedent basis for its reference later in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. ("A Low-Loss W-Band Frequency-Scanning Antenna for Wideband Multichannel Radar Applications," in IEEE Antennas and Wireless Propagation Letters, vol. 18, no. 4, pp. 806-810, April 2019).


Schneider discloses:
Claims 1 and 10: An apparatus comprising: a waveguide (air-filled waveguide, fig. 1, section II) configured to guide electromagnetic energy through an opening at a first end of at least one channel filled with a dielectric (air), the waveguide comprising: two parallel surfaces of the waveguide that form a ceiling and a floor of the channel filled with the dielectric (fig. 1); an adjoining surface orthogonal to the two surfaces that forms walls of the channel filled with the dielectric (fig. 1); and a beam-forming feature (flanges, fig.1, section III) that defines one or more recessed walls surrounding a plurality of radiation slots (slotted sheet, fig. 1, section) to provide a recessed surface through which the plurality of radiation slots include openings to the channel filled with the dielectric (fig. 1).
Claims 2 and 11: wherein the beam-forming feature has a depth, the depth being measured from the opening of the beam-forming feature to the recessed surface and being at least equal or greater to a width, the width being measured from an inner surface of a first wall of the one or more recessed walls to an inner surface of a second wall of the one or more recessed walls parallel to the first wall of the one or more recessed walls (fig. 1).

Claims 1, 4, 6, 7, 10, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirino et al. (U.S. Publication No. 10,381,741).
Kirino discloses:
Claims 1 and 10: An apparatus comprising: a waveguide (waveguide associated with ridge 122U, fig. 13) configured to guide electromagnetic energy through an opening at a first end of at least one channel filled with a dielectric (air), the waveguide comprising: two parallel surfaces of the waveguide that form a ceiling (110, fig. 13) and a floor (120, fig. 13) of the channel filled with the dielectric; an adjoining surface (124U, fig. 13; it is noted that the term “adjoining surface” is broad enough that it encompasses any wall, so long as the wall adjoins one of the ceiling or floor) orthogonal to the two surfaces that forms walls of the channel filled with the dielectric; and a beam-forming feature that defines one or more recessed walls (114, fig. 13) surrounding a plurality of radiation slots (112b) to provide a recessed surface through which the plurality of radiation slots include openings to the channel filled with the dielectric (fig. 13).
Claims 4 and 13: wherein a first wall of the one or more recessed walls has a height that is greater than a height of a second wall of the one or more recessed walls, the second wall of the one or more recessed walls being parallel to the first wall of the one or more recessed walls (fig. 15B shows recessed walls which are stepped which interpreted as having a first wall of the one or more recessed walls has a height that is greater than a height of a second wall).
Claims 6 and 15: wherein the one or more recessed walls comprise: a first portion (bottom step portion, fig. 15B) of the beam-forming feature that is adjoined to and arranged between the recessed surface and a second portion (top stepped portion, fig. 15B) of the beam-forming feature of the one or more recessed walls; and the second portion of the beam-forming feature having a second width, the second width measured from parallel inner surfaces of the second portion, and is greater than a first width of the first portion, the first width measured from parallel inner surfaces of the first portion (fig. 15B).
Claims 7 and 16: wherein the inner surfaces of the second portion taper out from the inner surfaces of the first portion, the second portion forming a horn effect defined by the tapering of the inner surfaces of the second portion (fig. 15B).
Claim 19: wherein the device comprises a radar system (510, fig. 34).
Claim 20: wherein the system is a vehicle configured to drive on or off road (fig. 34).




Claims 1, 3, 5, 8-10, 12, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMO et al. (U.S. Publication No. 2020/0112077).
KAMO discloses:
Claims 1 and 10: An apparatus comprising: a waveguide (waveguide associated with ridge 122, fig. 7) configured to guide electromagnetic energy through an opening at a first end (125, fig. 10) of at least one channel filled with a dielectric (air), the waveguide comprising: two parallel surfaces of the waveguide that form a ceiling (110, fig. 7) and a floor (120, fig. 7) of the channel filled with the dielectric; an adjoining surface (124, fig. 7; it is noted that the term “adjoining surface” is broad enough that it encompasses any wall, so long as the wall adjoins one of the ceiling or floor) orthogonal to the two surfaces that forms walls of the channel filled with the dielectric; and a beam-forming feature that defines one or more recessed walls (114a, fig. 5A) surrounding a plurality of radiation slots (113A, fig. 5A) to provide a recessed surface through which the plurality of radiation slots include openings to the channel filled with the dielectric (fig. 2).
Claims 3 and 12: wherein the beam-forming feature is subdivided into multiple sections of equal length, each section encompassing one radiation slot of the plurality of radiation slots (fig. 3).
Claims 5 and 14: wherein a first wall of the one or more recessed walls comprises a choke (119, fig. 5B), the choke comprising a trough positioned on an outer surface of the first wall, the outer surface being parallel to the recessed surface.
Claims 8 and 17: wherein the plurality of radiation slots is positioned along a centerline of the channel, the centerline being parallel with a longitudinal direction through the channel (fig. 5B).
Claims 9 and 18: wherein the di electric comprises air and the waveguide comprises an air waveguide (fig. 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845